Per Curiam.

It is undisputed that the lease for the store space in question was executed in conformity with the provisions of section 8 (subd. [gg], par. [1]) of the Business Rent Law (L. 1945, ch. 314, as amd.). Upon the expiration of the term, such space was removed from the possessory protection theretofore afforded by the statute (Business Rent Law, § 12, as amd. by L. 1956, ch. 735, L. 1957, ch. 452).
The final order should be unanimously reversed on the law and facts, with $30 costs to landlord, and final order directed for landlord as prayed for in the petition, with appropriate costs in the court below. Issuance of warrant stayed until May 31, 1959, upon condition that tenant pay to landlord for use and occupation the same monthly rent as heretofore, in advance.
Concur — Pette, Di Giovanna and Benjamin, JJ.
Final order reversed, etc.